—Order, Supreme Court, New York County (Edward Lehner, J.), entered November 9, 2000, which, in proceedings to dissolve various corporations and partnerships, denied appellants’ motion to disqualify respondents’ attorneys, unanimously affirmed, with costs.
The motion was properly denied on the ground that appellants could not have reasonably expected that respondents’ attorneys would withhold from respondents information imparted by appellants in the context of litigation in which appellants and respondents were jointly represented by the attorneys and involving business entities in which appellants and respondents were jointly interested (see, Talvy v American Red Cross, 205 AD2d 143, 150, affd 87 NY2d 826, citing, inter alia, Allegaert v Perot, 565 F2d 246, 250-251). Nor do appellants show a substantial relationship between the valuation issues herein and the prior representations in which they were represented by respondents’ attorneys (see, Solow v Grace & Co., 83 NY2d 303, 308). We have considered appellants’ other arguments and find them unavailing. Concur — Sullivan, P. J., Nardelli, Ellerin, Buckley and Marlow, JJ.